UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1799



HELINA TESFAYE,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-478-397)


Submitted:   December 24, 2003         Decided:     February 10, 2004


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Petition dismissed in part, and denied in part by unpublished per
curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, David V. Bernal, Assistant Director,
Elisabeth Layton, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Helina    Tesfaye,   a   native     and    citizen   of     Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming without opinion the Immigration Judge’s

(IJ) denial of her applications for asylum and withholding of

removal.

              Tesfaye first challenges the IJ’s finding that her asylum

application is untimely. See 8 U.S.C. § 1158(a)(2)(B), (D) (2000);

8   C.F.R.    §   1208.4(a)(4)     (2003).       We     conclude   that    we    lack

jurisdiction to review this claim pursuant to 8 U.S.C. § 1158(a)(3)

(2000).      Tesfaye next disputes the IJ’s finding that she failed to

qualify for withholding of removal.              We have reviewed the record

and the IJ’s decision, which was designated by the Board as the

final agency determination, and find that she indeed failed to meet

her burden of proof to establish her eligibility for this relief.

See Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir. 2002).

              We accordingly dismiss in part and deny in part the

petition for review.          We dispense with oral argument because the

facts   and    legal    contentions    are     adequately     presented     in    the

materials      before   the    court   and     argument    would   not     aid    the

decisional process.



                                                      PETITION DISMISSED IN PART,
                                                      AND DENIED IN PART



                                       - 2 -